Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s claims are in condition for allowance. The closest prior art uncovered in the most recent search yields US 2012/0078031 to Burke, et al. (hereafter to referred as “Burke”). However, Burke fails to disclose the claimed limitation configuration to “generate an input signal configured to mimic an output signal from a clinical sensor,” within the claimed context of “interfacing with a clinical device during a simulated training.” Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1-20 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715